 



Exhibit 10.1
SHARE EXCHANGE AGREEMENT
          SHARE EXCHANGE AGREEMENT, dated as of May 11, 2007 (the “Agreement”),
by and among CORNERWORLD, INC. Delaware corporation (“CornerWorld”) and each of
the shareholders of CornerWorld set forth on the signature page hereof
(collectively, the “Shareholders”) and CORNERWORLD CORPORATION, a Nevada
corporation, (the “Company”) (all collectively, the “Parties”).
WITNESSETH
          WHEREAS, the Company is a public company listed on the OTC Bulletin
Board having the following securities issued and outstanding: (i) Sixty Two
Million Seven Hundred Thousand (62,700,000) shares of restricted stock; and
(ii) Eleven Million Four Hundred Thousand (11,400,000) free trading shares
(collectively, the “Shares”);
          WHEREAS, the Shareholders desire to acquire a controlling interest of
the Company, and the Company has agreed to sell a controlling interest of their
share holdings to the Shareholders upon the terms and conditions hereinafter set
forth; and
          WHEREAS, following the Recapitalization of the Company and payment of
the Purchase Price, as described in Article 2 herein, the Parties will proceed
to a Closing, whereby the Shareholders shall exchange all of the issued and
outstanding shares of CornerWorld (the “Acquisition Shares”) for an aggregate of
62,700,000 shares of common stock of the Company.
          WHEREAS, certain terms used in this Agreement are defined in
Article 1; and
          WHEREAS, it is intended that the Acquisition shall qualify for United
States federal income tax purposes as a reorganization within the meaning of
Section 368 of the Internal Revenue Code of 1986, as amended.
          NOW THEREFORE in consideration of the promises and the mutual
covenants, agreements, representations and warranties contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1.
DEFINITIONS AND INTERPRETATION
1.1 Definitions. As used in this Agreement, the following terms when capitalized
in this Agreement shall have the following meanings:

  (a)   “Affiliates” shall mean, with respect to any Person, any and all other
Persons that control, are controlled by, or are under common control with, such
Person. For purposes of the foregoing, “control” of a Person shall mean direct
or indirect ownership of 50% or more of the securities or other interests of
such Person having by their terms ordinary voting power to elect or appoint a
majority of the board of directors or others performing similar functions with
respect to such Person.     (b)   “Acquisition” means the Acquisition, at the
Closing, of the Company by

 



--------------------------------------------------------------------------------



 



      CornerWorld pursuant to this Agreement;

  (c)   “Acquisition Shares” means the 6,160,854 shares of common stock of
CornerWorld to be issued to the Company at Closing pursuant to the terms of the
Acquisition;     (d)   “Business Day” shall mean any day other than Saturday,
Sunday and any day on which banking institutions in the United States are
authorized by law or other governmental action to close;     (e)   “Closing”
shall mean that term as defined in Section 2.5 of this Agreement.     (f)  
“Claim Notice” means written notification pursuant to Section 9.3 of a Third
Party Claim as to which indemnity under Section 9.1 is sought by an Indemnified
Party.     (g)   “Code” means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.     (h)   “Contract” shall
mean an agreement, written or oral, between the Company and any other Person
which obligates either the Company or such other Person to do or not to do a
particular thing.     (i)   “Election Notice” means a written notice provided by
the Sellers or CornerWorld, as the case may be, in respect of a Tax Claim to the
effect that it elects to contest, and to control the defense or prosecution of,
such Tax Claim as provided in this Agreement.     (j)   “ERISA” shall mean the
Employee Retirement Income Security Act of 1974, as amended.     (k)   “ERISA
Affiliate” shall mean any entity that would be deemed to be a “single employer”
with the Company under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.     (l)   “Environmental Liabilities” means any cost,
damages, expense, liability, obligation, or other responsibility arising from or
under (a) any Environmental Law and consisting of or relating to (i) any
environmental matters or conditions (including on-site or off-site contamination
and environmental regulation of chemical substances or products); (ii) fines,
penalties, judgments, awards, settlements, legal or administrative proceedings,
out-of-pocket damages and necessary and required response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law;
(iii) financial responsibility under Environmental Law for clean-up costs or
corrective action, including any necessary and required investigation, clean-up,
removal, containment, or other remediation or response actions required by
Environmental Law and for any natural resource damages; or (iv) any other
compliance, corrective, investigative, or remedial measures required under
Environmental Law; or (b) any common law causes of action, including, but not
limited to, negligence, trespass or nuisance, based on violation by the Company
of Environmental Laws, releases by the Company of Hazardous Materials or actions
or omissions by the Company that expose others to Hazardous Materials. The terms
“removal,” “remedial,” “response action”, and

2



--------------------------------------------------------------------------------



 



      “release” shall have the meanings provided for such terms under, and shall
include the types of activities covered by, the United States Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section 9601
et seq., as amended (“CERCLA”).

  (m)   “Environmental Laws” shall mean all federal, state and local Laws
relating to public health, or to pollution or protection of the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) including, without limitation, the Clean Air Act,
as amended, CERCLA, the Resource Conservation and Recovery Act of 1976, as
amended (“RCRA”), the Toxic Substances Control Act, the Federal Water Pollution
Control Act, as amended, the Safe Drinking Water Act, as amended, the Hazardous
Materials Transportation Act, as amended, the Oil Pollution Act of 1990, any
state Laws implementing the foregoing federal Laws, and all other Laws relating
to or regulating (i) emissions, discharges, releases, or cleanup of pollutants,
contaminants, chemicals, polychlorinated biphenyls (PCB’s), oil and gas
exploration and production wastes, brine, solid wastes, or toxic or Hazardous
Materials or wastes (collectively, the “Polluting Substances”), (ii) the
generation, processing, distribution, use, treatment, handling, storage,
disposal, or transportation of Polluting Substances, or (iii) environmental
conservation or protection. References in this Agreement to Environmental Laws
existing or in effect as of a particular date shall include written
administrative interpretations and policies then existing or in effect.     (n)
  “Environmental Permit” means any federal, state, local, provincial, or foreign
permits, licenses, approvals, consent or authorizations required by any
Governmental or Regulatory Authority under or in connection with any
Environmental Law and includes any and all orders, consent orders or binding
agreements issued or entered into by a Governmental or Regulatory Authority
under any applicable Environmental Law.     (o)   “Governmental or Regulatory
Authority” shall mean any federal, state, regional, municipal or local court,
legislative, executive, Native American or regulatory authority or agency,
board, commission, department or subdivision thereof.     (p)   “Hazardous
Activity” means the distribution, generation, handling, importing, management,
manufacturing, processing, production, refinement, release, storage, transfer,
transportation, treatment, or use (including any withdrawal or other use of
groundwater) of Hazardous Materials in, on, under, about, or from the Company’s
facilities or any part thereof into the environment.     (q)   “Hazardous
Materials” means (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is, or that is likely to become, friable, urea
formaldehyde foam insulation and transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls (PCBs), or
(ii) any chemicals, materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import, under any applicable Environmental Law.

3



--------------------------------------------------------------------------------



 



  (r)   “Indemnified Party” means any Person entitled to indemnification under
any provision of Article 9.     (s)   “Indemnifying Party” means any Person
obligated to provide indemnification under any provision of Article 9.     (t)  
“Law” shall mean any federal, state, county, or local laws, statutes,
regulations, rules, codes, ordinances, orders, decrees, judgments or injunctions
enacted, adopted, issued or promulgated by any Governmental or Regulatory
Authority, from time to time.     (u)   “Lien” shall mean any mortgage, deed of
trust, pledge, lien, claim, security interest, covenant, restriction, easement,
preemptive right, or any other encumbrance or charge of any kind.     (v)  
“Material Contract” shall have the meaning set forth in Section 4.14.     (w)  
“Material Adverse Effect” shall mean any material adverse effect on the business
or financial condition of the Company;     (x)   “Order” shall mean any writ,
judgment, decree, injunction or similar order of any Governmental or Regulatory
Authority (in each such case whether preliminary or final).     (y)   “Place of
Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or such other
place as CornerWorld and the Sellers may mutually agree upon;     (z)  
“Permitted Lien” shall mean: (a) liens created under any Lease, except any lien
arising as a result of any failure to timely make any payment or failure to
perform any other obligation or other default under such Lease; (b) liens for
Taxes that are not yet due and payable or that are being contested in good faith
by appropriate proceedings; (c) mechanics, materialmen’s, landlords’, carriers’,
warehousemen’s, and other liens imposed by law incurred in the ordinary course
of business; (d) zoning restrictions, land use regulations, declarations,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property and third party easements, rights of way, leases or similar
matters that are recorded in the county records where the effected property is
located and do not prohibit the use of the property as currently used; (e) the
absence of executed rights of way or easements, or a defect in any executed
right of way or easement, where such rights have been or can be otherwise
obtained through a proceeding under prescription or other operation of law; (f)
deposits or pledges to secure obligations under worker’s compensation, social
security or similar laws, or under unemployment insurance; (g) deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature arising in the ordinary course of the
Company’s business and made, created or arising prior to the Closing Date;
(h) leases or subleases granted by or to others; and (i) precautionary Uniform
Commercial Code financing statements regarding operating leases which leases are
either disclosed pursuant to Article 3 hereof or no longer in effect.

4



--------------------------------------------------------------------------------



 



  (aa)   “Person” shall mean an individual, partnership, joint venture, trust,
corporation, limited liability company or other legal entity or Governmental or
Regulatory Authority.     (bb)   “Post-Closing Period” means any taxable period
or portion thereof beginning after the Closing Date. If a taxable period begins
on or before the Closing Date and ends after the Closing Date, then the portion
of the taxable period that begins on the day following the Closing Date shall
constitute a Post-Closing Period.     (cc)   “Pre-Closing Period” means any
taxable period or portion thereof that is not a Post-Closing Period.     (dd)  
“Purchase Price” means the Purchase Price as defined in Section 2.3 herein.    
(ee)   “Company Material Adverse Effect” shall mean any material adverse effect
on the business or financial condition of the Company;     (ff)  
“Recapitalization” means that term as set forth in Section 2.2 of this
Agreement;     (gg)   “Remedial Action” shall mean any removal, remediation,
response, clean up or other corrective action to respond to, remove or otherwise
address any Environmental Liability.     (hh)   “Shares” means 62,700,000 shares
of common stock of the Company to be issued to CornerWorld at Closing pursuant
to the terms of the Acquisition.     (ii)   “Taxes” shall mean any and all
taxes, charges, fees, levies or other assessments, including, without
limitation, all net income, gross income, gross receipts, excise, stamp, real or
personal property, ad valorem, withholding, estimated, social security,
unemployment, occupation, use, sales, service, service use, license, net worth,
payroll, franchise, severance, transfer, recording or other taxes, assessments
or charges imposed by any Governmental or Regulatory Authority, whether computed
on a separate, consolidated, unitary, combined or other basis, and in each case
such term shall include any interest, penalties, or additions to tax
attributable thereto.     (jj)   “Tax Return” shall mean any return, report or
similar statement required to be filed with respect to any Tax (including any
attached schedules), including, without limitation, any information return,
claim for refund, amended return or declaration of estimated Tax and including
any return of an affiliated, combined or unitary group.

Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.
1.2 Captions and Section Numbers. The headings and section references in this
Agreement are for convenience of reference only and do not form a part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.
1.3 Section References and Schedules. Any reference to a particular “Article”,
“Section”, “paragraph”, “clause” or other subdivision is to the particular
Article, section, clause or other subdivision of this Agreement and any
reference to a Schedule by number will mean the

5



--------------------------------------------------------------------------------



 



appropriate Schedule attached to this Agreement and by such reference the
appropriate Schedule is incorporated into and made part of this Agreement.
1.4 Severability of Clauses. If any part of this Agreement is declared or held
to be invalid for any reason, such invalidity will not affect the validity of
the remainder which will continue in full force and effect and be construed as
if this Agreement had been executed without the invalid portion, and it is
hereby declared the intention of the parties that this Agreement would have been
executed without reference to any portion which may, for any reason, be
hereafter declared or held to be invalid.
ARTICLE 2.
THE ACQUISITION
2.1 The Acquisition. Subject to the terms and conditions set forth in this
Agreement and in reliance on the representations, warranties, covenants and
conditions herein contained, the Company hereby agree to sell, assign and
deliver to CornerWorld the Shares, in exchange for the Acquisition Shares on the
Closing Date.
2.2 Recapitalization. Simultaneously with the execution of this Agreement, the
Company shall cause its shareholders owning an aggregate of (i) 7,296,000 of the
then outstanding 11,400,000 free trading shares, and (ii) all of the outstanding
62,700,000 restricted Shares of the Company, to deposit such shares, along with
duly executed stock powers, in escrow with Continental Stock Transfer & Trust
Company (the “Escrow Agent”) pending the payment of the Purchase Price, as
defined in Section 2.3 of this Agreement, and execution of this Agreement.
The balance of the 11,400,000 outstanding shares, being an aggregate of
4,104,000 free trading shares, shall remain outstanding, with (i) 3,000,000
shares being deposited in the name of Dynasty Capital LLC at an account at
Bishop Rosen & Co., Inc. or such other brokerage firm as may be designated by
CornerWorld, as further provided for in Section 2.3 herein, and (ii) 1,104,000
of such shares being held in escrow by the Escrow Agent, or at such other place
as may be mutually agreed upon, pending (i) payment of the Purchase Price and
(ii) the Closing of this Agreement or termination of this transaction.
Upon payment of the Purchase Price and the Closing of this Agreement, the Escrow
Agent shall release the Shares to the Shareholders. The holders of such
1,004,000 free trading shares of the Company agree to restrict the resale of
such shares for a period of six (6) months following the payment of the Purchase
Price. Such persons further agree to only sell such shares in limited amounts
for the one (1) year period following the initial six (6) month restricted sale
period such that their sales are not to exceed twenty five percent (25%) of such
shares in every three (3) month period, although the Company may waive any such
restrictions.
In order to assure compliance with these agreed upon contractual restrictions,
an appropriate restrictive legend reflecting such agreement shall be placed upon
the certificates representing such shares. Notwithstanding the foregoing, the
Company may, in its sole discretion, at any time following payment of the
Purchase Price, agree to waive the foregoing restrictions on resale of the
700,000 shares.
2.3 Purchase Price. The purchase price for the purchase of the Acquisition
Shares shall be the Shares, which shall be issued in accordance with Exhibit A
attached hereto, following

6



--------------------------------------------------------------------------------



 



satisfaction of the Purchase Price (as defined below) to be paid to the
shareholders of the Company and the completion of the Recapitalization, is to
occur as follows:

  (a)   3,000,000 of the outstanding free trading Shares of the Company shall be
deposited in the name of Dynasty Capital LLC (“Dynasty”) or a Dynasty designee
at an account at Bishop, Rosen & Co., Inc. or such other brokerage firm as may
be designated by the Parties, with such account to be managed by a mutually
agreed upon, un-affiliated third party. Such 3,000,000 shall thereafter be sold
for a price of not less than $1.05 per share (unless such $1.05 minimum sale
price is waived by CornerWorld in its sole and absolute discretion) and the
proceeds of up to $975,000 (the “Purchase Price”) shall be delivered to the
holders of such shares as the funds are received.     (b)   Should the proceeds
from the sale of the shares total at least $500,000 but still be less than the
Purchase Price within sixty (60) days of the execution of this Agreement (the
“Purchase Price Closing Period”), then and in such event Dynasty or a Dynasty
designee and the Company agree to extend the period during which they shall
continue to make sales of the shares towards satisfying the payment of the
Purchase Price for an additional ninety (90) days period. Notwithstanding the
foregoing, CornerWorld shall have the option, at any time during the Purchase
Price Payment Period (including the time during with such period may be
extended), to deliver the balance of the Purchase Price to the Company in cash
and to receive the remaining unsold Shares, together with duly executed stock
powers, for disposition. If, however, the proceeds of the sale of the 3,000,000
Shares exceed the Purchase Price, Dynasty and the Company agree, on behalf of
themselves and the Company’s shareholders, to contribute such excess funds to
the Company.     (c)   In the event that the Company does not receive proceeds
from the sale of the shares totaling the Purchase Price within the Purchase
Price Payment Period (as such period may be extended as provided above), then
the Company and its shareholders shall have the right to cause the Escrow Agent
to return all of the shares deposited by them in escrow, retain all funds
received from the sale of shares and to have the transaction unwound with each
party taking away what they contributed to the proposed transaction, at their
original basis of contribution to effect no gain or loss to either party.

2.4 Adherence with Applicable Securities Laws. The Company agrees that it is
acquiring the Acquisition Shares for investment purposes and will not offer,
sell or otherwise transfer, pledge or hypothecate any of the Acquisition Shares
issued to it (other than pursuant to an effective Registration Statement under
the Securities Act of 1933, as amended (the “Securities Act”) directly or
indirectly unless:

  (a)   the sale is to CornerWorld;     (b)   the sale is made pursuant to the
exemption from registration under the Securities Act, provided by Rule 144
thereunder; or     (c)   the Acquisition Shares are sold in a transaction that
does not require registration under the Securities Act or any applicable United
States state laws and regulations governing the offer and sale of securities,
and the vendor has furnished to the Company an opinion of counsel to that effect
or such other written opinion as may be reasonably required by

7



--------------------------------------------------------------------------------



 



      the Company.

The Shareholders acknowledge that the certificates representing the Acquisition
Shares shall bear the following legend:
NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.
2.5 Closing. The parties hereto shall use their best efforts to close the
transactions contemplated by this Agreement (the “Closing”) within sixty
(60) days of the execution of this Agreement, unless extended for an additional
ninety (90) day period pursuant to Section 2.3 of this Agreement. In the event
the Closing does not occur pursuant to the above, either party may cancel this
Agreement; provided that the delay in Closing shall not be due to the actions or
inactions of the party seeking such cancellation.
ARTICLE 3.
REPESENTATIONS AND WARRANTIES OF CORNERWORLD AND THE SHAREHOLDERS
          CornerWorld and the Shareholders represent and warrant to the Company
that:
3.1 Organization, Standing and Power. CornerWorld is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full corporate power and corporate authority to (i) own, lease
and operate its properties, (ii) carry on the business as currently conducted by
it. There are no states or jurisdictions in which the character and location of
any of the properties owned or leased by CornerWorld, or the conduct of
CornerWorld’s business makes it necessary for CornerWorld to qualify to do
business as a foreign corporation, except for those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect on the business
or operations of CornerWorld.
3.2 Authorization of Agreement. Each Shareholder has all requisite power,
authority and legal capacity to execute and deliver this Agreement, and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by such Shareholder in connection with the
consummation of the transactions contemplated by this Agreement (together with
this Agreement, the “Shareholder Documents”), and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each of the
Shareholders Documents will be at or prior to the Closing, duly and validly
executed and delivered by each Shareholder and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Shareholder Documents when so executed and
delivered will constitute, legal, valid and binding obligations of each
Shareholder, enforceable against each Shareholder in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to

8



--------------------------------------------------------------------------------



 



general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
3.3 Capitalization. The authorized capital stock of CornerWorld consists of
100,000,000 shares of common stock, $.00001 par value, and 25,000,000 shares of
preferred stock, $.00001 par value, 6,160,854 shares of which are issued and
outstanding (the “Acquisition Shares”). All of the Acquisition Shares are duly
authorized, validly issued, fully paid and nonassessable.
3.4 Corporate Records.

  (a)   The Shareholders have delivered to the Company true, correct and
complete copies of the certificate of incorporation (certified by the Secretary
of State or other appropriate official of the applicable jurisdiction of
organization) and by-laws (certified by the secretary, assistant secretary or
other appropriate officer) or comparable organizational documents of
CornerWorld.     (b)   The minute books of CornerWorld previously made available
to the Company contain complete and accurate records of all meetings and
accurately reflect all other corporate action of the Shareholders and board of
directors (including committees thereof) of CornerWorld. The stock certificate
books and stock transfer ledgers of CornerWorld previously made available to the
Company are true, correct and complete. All stock transfer taxes levied or
payable with respect to all transfers of shares of CornerWorld prior to the date
hereof have been paid and appropriate transfer tax stamps affixed.

3.5 Conflicts; Consents of Third Parties.

  (a)   None of the execution and delivery by any Shareholder of this Agreement
and the Shareholder Documents, the consummation of the transactions contemplated
hereby or thereby, or compliance by any Shareholder with any of the provisions
hereof or thereof will (i) conflict with, or result in the breach of, any
provision of the articles of incorporation or by-laws or comparable
organizational documents of CornerWorld; (ii) conflict with, violate, result in
the breach or termination of, or constitute a default under any note, bond,
mortgage, indenture, license, agreement or other instrument or obligation to
which CornerWorld is a party or by which any of them or any of their respective
properties or assets is bound; (iii) violate any statute, rule, regulation,
order or decree of any governmental body or authority by which CornerWorld is
bound; or (iv) result in the creation of any Lien upon the properties or assets
of CornerWorld or any Subsidiary except, in case of clauses (ii), (iii) and
(iv), for such violations, breaches or defaults as would not, individually or in
the aggregate, have a Material Adverse Effect.     (b)   No consent, waiver,
approval, Order, permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental or Regulatory Authority is required
on the part of any Shareholder or CornerWorld in connection with the execution
and delivery of this Agreement or the Shareholder Documents, or the compliance
by each Shareholder or CornerWorld as the case may be, with any of the
provisions hereof or thereof.

9



--------------------------------------------------------------------------------



 



3.6 Ownership and Transfer of Acquisition Shares. Each Shareholder is the record
and beneficial owner of the Acquisition Shares indicated as being owned by such
Shareholder on Exhibit A, free and clear of any and all Liens. Each Shareholder
has the power and authority to sell, transfer, assign and deliver such
Acquisition Shares as provided in this Agreement, and such delivery will convey
to the Company good and marketable title to such Acquisition Shares, free and
clear of any and all Liens.
3.7 . No Undisclosed Liabilities. Except as set forth on Schedule 3.7,
CornerWorld has no indebtedness, obligations or liabilities of any kind (whether
accrued, absolute, contingent or otherwise, and whether due or to become due).
3.8 Taxes. CornerWorld and the Company will file all applicable Tax Returns
prior to the Closing.
3.9 Investors. Each of the Shareholders represents and warrants to the Company
that he or she is an “accredited investor” as such term is defined under the
Securities Act of 1933, as amended.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to CornerWorld and the
Shareholders, that:
4.1 Organization and Good Standing.
               The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada, with full corporate
power and corporate authority to (i) own, lease and operate its properties,
(ii) carry on the business as currently conducted by it. There are no states or
jurisdictions in which the character and location of any of the properties owned
or leased by the Company, or the conduct of the Company’s business makes it
necessary for the Company to qualify to do business as a foreign corporation,
except for those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect on the business or operations of the Company.
4.2 Authorization of Agreement.
               The Company has full corporate power and authority to execute and
deliver this Agreement and each other agreement, document, instrument or
certificate contemplated by this Agreement or to be executed by the Company in
connection with the consummation of the transactions contemplated hereby and
thereby (the “ Company Documents”), and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Company of this Agreement and each Company Document have been duly authorized by
all necessary corporate action on behalf of the Company. This Agreement has
been, and each Company Document will be at or prior to the Closing, duly
executed and delivered by the Company and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each Company Document when so executed and delivered will
constitute, legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies

10



--------------------------------------------------------------------------------



 



generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
4.3 Capitalization.
               The Company is a public company listed on the OTC Bulletin Board,
and the authorized capital stock of the Company consists of: (i) Sixty Two
Million Seven Hundred Thousand (62,700,000) shares of restricted stock; and
(ii) Eleven Million Four Hundred Thousand (11,400,000) free trading shares. All
of the shares of the Company are duly authorized, validly issued, fully paid and
nonassessable. Schedule 4.3 sets forth a true and complete list of the holders
of all outstanding shares of the Company as of the date of this Agreement, and
the holders of all outstanding options and warrants issued by the Company, which
shares, options and warrants are held by them in the amounts set forth on
Schedule 4.3. Except as contemplated by this Agreement and except as set forth
on Schedule 4.3, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of the Company or obligating the Company to issue or sell any
shares of capital stock of or other equity interests in the Company. There is no
personal liability, and there are no preemptive rights with regard to the
capital stock of the Company, and no right-of-first refusal or similar catch-up
rights with regard to such capital stock. Except as set forth on Schedule 4.3
and except for the transactions contemplated by this Agreement, there are no
outstanding contractual obligations or other commitments or arrangements of the
Company to (A) repurchase, redeem or otherwise acquire any shares of the Shares
(or any interest therein) or (B) to provide funds to or make any investment (in
the form of a loan, capital contribution or otherwise) in any other entity, or
(C) issue or distribute to any person any capital stock of the Company, or
(D) issue or distribute to holders of any of the capital stock of the Company
any evidences of indebtedness or assets of the Company. All of the outstanding
securities of the Company have been issued and sold by the Company in full
compliance in all material respects with applicable federal and state securities
laws.
4.4 Subsidiaries. Except as set forth on Schedule 4.4, Purchaser has no
subsidiaries.
4.5 Corporate Records.

  (a)   The Company has delivered to the Shareholders true, correct and complete
copies of the articles of incorporation (each certified by the Secretary of
State or other appropriate official of the applicable jurisdiction of
organization) and by-laws (each certified by the secretary, assistant secretary
or other appropriate officer) or comparable organizational documents of the
Company.     (b)   The minute books of the Company previously made available to
the Shareholders contain complete and accurate records of all meetings and
accurately reflect all other corporate action of the stockholders and board of
directors (including committees thereof) of the Company to the best of the
Company’s knowledge. The stock certificate books and stock transfer ledgers of
the Company previously made available to the Shareholders are true, correct and
complete. All stock transfer taxes levied or payable with respect to all
transfers of shares of the Company prior to the date hereof have been paid and
appropriate transfer tax stamps affixed to the best of the Company’s knowledge.

11



--------------------------------------------------------------------------------



 



4.6 Conflicts; Consents of Third Parties.

  (a)   None of the execution and delivery by Company of this Agreement and the
Company Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Company with any of the provisions hereof or thereof
will (i) conflict with, or result in the breach of, any provision of the
articles of incorporation or by-laws or comparable organizational documents of
the Company; (ii) conflict with, violate, result in the breach or termination
of, or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which the Company is a party or
by which any of them or any of their respective properties or assets is bound;
(iii) violate any statute, rule, regulation, order or decree of any governmental
body or authority by which the Company is bound; or (iv) result in the creation
of any Lien upon the properties or assets of the Company except, in case of
clauses (ii), (iii) and (iv), for such violations, breaches or defaults as would
not, individually or in the aggregate, have a Material Adverse Effect.     (b)  
No consent, waiver, approval, Order, permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental or Regulatory
Authority is required on the part of Company in connection with the execution
and delivery of this Agreement or the Company Documents, or the compliance by
Company with any of the provisions hereof or thereof.

4.7 Financial Statements.

  (a)   Company will deliver to the Shareholders, prior to the Closing Date,
copies of the audited balance sheets of the Company as at April 30, 2007 and the
related audited statements of income and of cash flows of the Company for the
years then ended (the “Financial Statements”), as well as file the Company’s
Annual Report on Form 10-KSB (“Form 10-KSB”), which shall be filed at the
Company’s sole expense, however, CornerWorld’s legal counsel shall prepare the
Subsequent Events Section of the Form 10-KSB upon request by the Company. Each
of the Financial Statements shall be complete and correct in all material
respects, be prepared in accordance with GAAP (subject to normal year-end
adjustments in the case of the unaudited statements) and in conformity with the
practices consistently applied by the Company without modification of the
accounting principles used in the preparation thereof and presents fairly the
financial position, results of operations and cash flows of the Company as at
the dates and for the periods indicated.     (b)   For the purposes hereof, the
audited balance sheet of the Company as at April 30, 2007 is referred to as the
“Balance Sheet”.

4.8 . No Undisclosed Liabilities. Company has no indebtedness, obligations or
liabilities of any kind (whether accrued, absolute, contingent or otherwise, and
whether due or to become due) that would have been required to be reflected in,
reserved against or otherwise described on the Balance Sheet or in the notes
thereto in accordance with GAAP which was not fully reflected in, reserved
against or otherwise described in the Balance Sheet or the notes thereto or was
not incurred in the ordinary course of business consistent with past practice
since the Balance Sheet Date.

12



--------------------------------------------------------------------------------



 



4.9 Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 4.9, since the Balance Sheet Date:

  (i)   there has not been any material adverse change nor has there occurred
any event which is reasonably likely to result in a material adverse change;    
(ii)   there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property and assets of the Company
having a replacement cost of more than $25,000 for any single loss or $100,000
for all such losses;     (iii)   there has not been any declaration, setting
aside or payment of any dividend or other distribution in respect of any shares
of capital stock of the Company or any repurchase, redemption or other
acquisition by the Company of any outstanding shares of capital stock or other
securities of, or other ownership interest in, the Company;     (iv)   the
Company has not awarded or paid any bonuses to employees of the Company with
respect to the fiscal year ended April 30, 2007, except to the extent accrued on
the Balance Sheet or entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement) or agreed to
increase the compensation payable or to become payable by it to any of the
Company ‘s directors, officers, employees, agents or representatives or agreed
to increase the coverage or benefits available under any severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such directors, officers, employees, agents or
representatives (other than normal increases in the ordinary course of business
consistent with past practice and that in the aggregate have not resulted in a
material increase in the benefits or compensation expense of the Purchaser);    
(v)   there has not been any change by the Company in accounting or Tax
reporting principles, methods or policies;     (vi)   the Company has not
entered into any transaction or Contract or conducted its business other than in
the ordinary course consistent with past practice;     (vii)   the Company has
not made any loans, advances or capital contributions to, or investments in, any
Person or paid any fees or expenses to any Shareholder or any Affiliate of any
Shareholder;     (viii)   the Company has not mortgaged, pledged or subjected to
any Lien, any of its assets, or acquired any assets or sold, assigned,
transferred, conveyed, leased or otherwise disposed of any assets of the
Company, except for assets acquired or sold, assigned, transferred, conveyed,
leased or otherwise disposed of in the ordinary course of business consistent
with past practice;     (ix)   the Company has not discharged or satisfied any
Lien, or paid any obligation or liability (fixed or contingent), except in the
ordinary course of business consistent with past practice and which, in the
aggregate, would not be material to the Company;

13



--------------------------------------------------------------------------------



 



  (x)   the Company has not canceled or compromised any debt or claim or
amended, canceled, terminated, relinquished, waived or released any Contract or
right except in the ordinary course of business consistent with past practice
and which, in the aggregate, would not be material to the Company;     (xi)  
the Company has not made or committed to make any capital expenditures or
capital additions;     (xii)   the Company has not instituted or settled any
material legal proceeding; and     (xiii)   the Company has not agreed to do
anything set forth in this Section 4.9.

4.10 Taxes.

  (a)   Except as set forth on Schedule 4.10, (A) all Tax Returns required to be
filed by or on behalf of the Company will be filed prior to the Closing with the
appropriate taxing authorities in all jurisdictions in which such Tax Returns
are required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax Returns were true, complete and
correct in all material respects; (B) all Taxes payable by or on behalf of the
Company or in respect of its income, assets or operations have been fully and
timely paid, and (C) the Company has not executed or filed with the IRS or any
other taxing authority any agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitation), and no power of attorney with respect to any Tax matter is
currently in force.     (b)   The Company has complied in all material respects
with all applicable laws, rules and regulations relating to the payment and
withholding of Taxes and has duly and timely withheld from employee salaries,
wages and other compensation and has paid over to the appropriate taxing
authorities all amounts required to be so withheld and paid over for all periods
under all applicable laws.     (c)   The Shareholders have received complete
copies of (A) all federal, state, local and foreign income or franchise Tax
Returns of the Company relating to the taxable periods since 2004 and (B) any
audit report issued within the last three years relating to Taxes due from or
with respect to the Company its income, assets or operations.     (d)   All
material types of Taxes paid and material types of Tax Returns filed by or on
behalf of the Company have been paid and filed. Except as set forth on Schedule
4.10 and to the best of the Company’s knowledge, no claim has been made by a
taxing authority in a jurisdiction where the Company does not file Tax Returns
such that it is or may be subject to taxation by that jurisdiction.     (e)  
Except as set forth on Schedule 4.10, all deficiencies asserted or assessments
made as a result of any examinations by the IRS or any other taxing authority of
the Tax Returns of or covering or including the Company have been fully paid,
and there are no other audits or investigations by any taxing authority in
progress, nor have the Shareholders or the Company received any notice from any
taxing authority that it intends to conduct such an audit or investigation. No
issue has been raised by a

14



--------------------------------------------------------------------------------



 



      federal, state, local or foreign taxing authority in any current or prior
examination which, by application of the same or similar principles, could
reasonably be expected to result in a proposed deficiency for any subsequent
taxable period.

  (f)   Except as set forth on Schedule 4.10, the Company has not (A) filed a
consent pursuant to Section 341(f) of the Code or agreed to have
Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as such term is defined in Section 341(f)(4) of the Code) owned by the Company,
(B) agreed to or is required to make any adjustments pursuant to Section 481(a)
of the Code or any similar provision of state, local or foreign law by reason of
a change in accounting method initiated by the Company or has any knowledge that
the Internal Revenue Service has proposed any such adjustment or change in
accounting method, or has any application pending with any taxing authority
requesting permission for any changes in accounting methods that relate to the
business or operations of the Company, (C) executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any predecessor provision
thereof or any similar provision of state, local or foreign law with respect to
the Company, or (D) requested any extension of time within which to file any Tax
Return, which Tax Return has since not been filed.     (g)   No property owned
by the Company is (i) property required to be treated as being owned by another
Person pursuant to the provisions of Section 168(f)(8) of the Internal Revenue
Code of 1954, as amended and in effect immediately prior to the enactment of the
Tax Reform Act of 1986, (ii) constitutes “tax-exempt use property” within the
meaning of Section 168(h)(1) of the Code or (iii) is “tax-exempt bond financed
property” within the meaning of Section 168(g) of the Code.     (h)   The
Company is not a foreign person within the meaning of Section 1445 of the Code.
    (i)   The Company is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.     (j)   There is no
contract, agreement, plan or arrangement covering any person that, individually
or collectively, could give rise to the payment of any amount that would not be
deductible by the Company, its Affiliates or their respective affiliates by
reason of Section 280G of the Code, or would constitute compensation in excess
of the limitation set forth in Section 162(m) of the Code.     (k)   The Company
is not subject to any private letter ruling of the IRS or comparable rulings of
other taxing authorities.     (l)   Except as set forth on Schedule 4.10, there
are no liens as a result of any unpaid Taxes upon any of the assets of the
Company.     (m)   Except as set forth on Schedule 4.10, the Company has no
elections in effect for federal income tax purposes under Sections 108, 168,
338, 441, 463, 472, 1017, 1033 or 4977 of the code.

15



--------------------------------------------------------------------------------



 



4.11 Real Property.

  (a)   Schedule 4.11(a) sets forth a complete list of (i) all real property and
interests in real property owned in fee by the Company (individually, an “Owned
Property” and collectively, the “Owned Properties”), and (ii) all real property
and interests in real property leased by the Company (individually, a “Real
Property Lease” and the real properties specified in such leases, together with
the Owned Properties, being referred to herein individually as a “Purchaser
Property” and collectively as the “ Company Properties”) as lessee or lessor.
The Company has good and marketable fee title to all Owned Property, free and
clear of all Liens of any nature whatsoever except (A) Liens set forth on
Schedule 4.11(a) and (B) Permitted Liens. The Company Property constitutes all
interests in real property currently used or currently held for use in
connection with the business of the Company and which are necessary for the
continued operation of the business of the Company as the business is currently
conducted. The Company has a valid and enforceable leasehold interest under each
of the Real Property Leases, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), and the Company has not received any written notice of any default or
event that with notice or lapse of time, or both, would constitute a default by
the Purchaser under any of the Real Property Leases. All of the Company
Property, buildings, fixtures and improvements thereon owned or leased by the
Company are in good operating condition and repair (subject to normal wear and
tear). The Company has delivered or otherwise made available to the
Shareholders, correct and complete copies of (i) all deeds, title reports and
surveys for the Owned Properties and (ii) the Real Property Leases, together
with all amendments, modifications or supplements, if any, thereto.     (b)  
The Company has all material certificates of occupancy and permits of any
Governmental or Regulatory Authority necessary or useful for the current use and
operation of each Company Property, and the Company has fully complied with all
material conditions of the permits applicable to them. No default or violation,
or event that with the lapse of time or giving of notice or both would become a
default or violation, has occurred in the due observance of any permit.     (c)
  There does not exist any actual or, to the best knowledge of the Company,
threatened or contemplated condemnation or eminent domain proceedings that
affect any Company Property or any part thereof, and Company has not received
any notice, oral or written, of the intention of any Governmental or Regulatory
Authority or other Person to take or use all or any part thereof.     (d)   The
Company has not received any written notice from any insurance company that has
issued a policy with respect to any Company Property requiring performance of
any structural or other repairs or alterations to such Company Property.     (e)
  The Company does not own or hold, and is not obligated under or a party to,
any option, right of first refusal or other Contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.

16



--------------------------------------------------------------------------------



 



4.12 Tangible Personal Property.

  (a)   Schedule 4.12(a) sets forth all leases of personal property (“Personal
Property Leases”) involving annual payments in excess of $25,000 relating to
personal property used in the business of the Company or to which the Company is
a party or by which the properties or assets of the Company is bound. The
Company has delivered or otherwise made available to the Shareholders true,
correct and complete copies of the Personal Property Leases, together with all
amendments, modifications or supplements thereto.     (b)   The Company has a
valid leasehold interest under each of the Personal Property Leases under which
it is a lessee, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity), and there
is no default under any Personal Property Lease by the Purchaser or, to the best
knowledge of the Company, by any other party thereto, and no event has occurred
that with the lapse of time or the giving of notice or both would constitute a
default thereunder.     (c)   The Company has good and marketable title to all
of the items of tangible personal property reflected in the Balance Sheet
(except as sold or disposed of subsequent to the date thereof in the ordinary
course of business consistent with past practice), free and clear of any and all
Liens other than the Permitted Liens. All such items of tangible personal
property which, individually or in the aggregate, are material to the operation
of the business of the Purchaser are in good condition and in a state of good
maintenance and repair (ordinary wear and tear excepted) and are suitable for
the purposes used.     (d)   All of the items of tangible personal property used
by the Company under the Personal Property Leases are in good condition and
repair (ordinary wear and tear excepted) and are suitable for the purposes used.

4.13 Intangible Property.
               Schedule 4.13 contains a complete and correct list of each
patent, trademark, trade name, service mark and copyright owned or used by
Company as well as all registrations thereof and pending applications therefor,
and each license or other agreement relating thereto. Except as set forth on
Schedule 4.13, each of the foregoing is owned by the party shown on such
Schedule as owning the same, free and clear of all mortgages, claims, liens,
security interests, charges and encumbrances and is in good standing and not the
subject of any challenge. There have been no claims made and the Company has not
received any notice or otherwise knows or has reason to believe that any of the
foregoing is invalid or conflicts with the asserted rights of others. The
Company possesses all patents, patent licenses, trade names, trademarks, service
marks, brand marks, brand names, copyrights, know-how, formulate and other
proprietary and trade rights necessary for the conduct of its business as now
conducted, not subject to any restrictions and without any known conflict with
the rights of others and the Company has not forfeited or otherwise relinquished
any such patent, patent license, trade name, trademark, service mark, brand
mark, brand name, copyright, know-how, formulate or other proprietary right
necessary for the conduct of its business as conducted on the date hereof. The
Company is

17



--------------------------------------------------------------------------------



 



not under any obligation to pay any royalties or similar payments in connection
with any license to any Seller or any affiliate thereof.
4.14 Material Contracts.
               Schedule 4.14 sets forth all of the following Contracts to which
the Company is a party or by which it is bound (collectively, the “Material
Contracts”): (i) Contracts with any of the Shareholders or any current officer
or director of the Company; (ii) Contracts with any labor union or association
representing any employee of the Company; (iii) Contracts pursuant to which any
party is required to purchase or sell a stated portion of its requirements or
output from or to another party; (iv) Contracts for the sale of any of the
assets of the Company other than in the ordinary course of business or for the
grant to any person of any preferential rights to purchase any of its assets;
(v) joint venture agreements; (vi) Material Contracts containing covenants of
the Company not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with the
Company in any line of business or in any geographical area; (vii) Contracts
relating to the acquisition by the Company of any operating business or the
capital stock of any other person; (viii) Contracts relating to the borrowing of
money; or (ix) any other Contracts, other than Real Property Leases, which
involve the expenditure of more than $100,000 in the aggregate or $25,000
annually or require performance by any party more than one year from the date
hereof. There have been made available to the Shareholders and their
representatives true and complete copies of all of the Material Contracts.
Except as set forth on Schedule 4.14, all of the Material Contracts and other
agreements are in full force and effect and are the legal, valid and binding
obligation of the Company, enforceable against them in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). Except as set forth
on Schedule 4.14, the Company is not in default in any material respect under
any Material Contracts, nor, to the knowledge of Company, is any other party to
any Material Contract in default thereunder in any material respect.
4.15 Employee Benefits.

  (a)   Schedule 4.15(a) sets forth a complete and correct list of (i) all
“employee benefit plans”, as defined in Section 3(3) ERISA, and any other
pension plans or employee benefit arrangements, programs or payroll practices
(including, without limitation, severance pay, vacation pay, company awards,
salary continuation for disability, sick leave, retirement, deferred
compensation, bonus or other incentive compensation, stock purchase arrangements
or policies, hospitalization, medical insurance, life insurance and scholarship
programs) maintained by the Purchaser or to which the Purchaser contributes or
is obligated to contribute thereunder with respect to employees of the Company
(“Employee Benefit Plans”) and (ii) all “employee pension plans”, as defined in
Section 3(2) of ERISA, maintained by the Company or any trade or business
(whether or not incorporated) which are under control, or which are treated as a
single employer, with Company as an ERISA Affiliate or to which the Company or
any ERISA Affiliate contributed or is obligated to contribute thereunder
(“Pension Plans”). Schedule 4.15(a) clearly identifies, in separate categories,
Employee Benefit Plans or Pension Plans that are (i) subject to Section 4063 and
4064 of ERISA (“Multiple Employer Plans”), (ii) multiemployer plans (as defined
in Section 4001(a)(3) of ERISA) (“Multiemployer Plans”) or (iii) “benefit

18



--------------------------------------------------------------------------------



 



      plans”, within the meaning of Section 5000(b)(1) of the Code providing
continuing benefits after the termination of employment (other than as required
by Section 4980B of the Code or Part 6 of Title I of ERISA and at the former
employee’s or his beneficiary’s sole expense).     (b)   Each of the Employee
Benefit Plans and Pension Plans intended to qualify under Section 401 of the
Code (“Qualified Plans”) so qualify and the trusts maintained thereto are exempt
from federal income taxation under Section 501 of the Code, and, except as
disclosed on Schedule 4.15(b), nothing has occurred with respect to the
operation of any such plan which could cause the loss of such qualification or
exemption or the imposition of any liability, penalty or tax under ERISA or the
Code.     (c)   All contributions and premiums required by law or by the terms
of any Employee Benefit Plan or Pension Plan which are defined benefit plans or
money purchase plans or any agreement relating thereto have been timely made
(without regard to any waivers granted with respect thereto) to any funds or
trusts established thereunder or in connection therewith, and no accumulated
funding deficiencies exist in any of such plans subject to Section 412 of the
Code.     (d)   The benefit liabilities, as defined in Section 4001(a)(16) of
ERISA, of each of the Employee Benefit Plans and Pension Plans subject to Title
IV of ERISA using the actuarial assumptions that would be used by the Pension
Benefit Guaranty Corporation (the “PBGC”) in the event it terminated each such
plan do not exceed the fair market value of the assets of each such plan. The
liabilities of each Employee Benefit Plan that has been terminated or otherwise
wound up, have been fully discharged in full compliance with applicable Law.    
(e)   There has been no “reportable event” as that term is defined in
Section 4043 of ERISA and the regulations thereunder with respect to any of the
Employee Benefit Plans or Pension Plans subject to Title IV of ERISA which would
require the giving of notice, or any event requiring notice to be provided under
Section 4041(c)(3)(C) or 4063(a) of ERISA.     (f)   There has been no violation
of ERISA with respect to the filing of applicable returns, reports, documents
and notices regarding any of the Employee Benefit Plans or Pension Plans with
the Secretary of Labor or the Secretary of the Treasury or the furnishing of
such notices or documents to the participants or beneficiaries of the Employee
Benefit Plans or Pension Plans.     (g)   True, correct and complete copies of
the following documents, with respect to each of the Employee Benefit Plans and
Pension Plans (as applicable), have been delivered to the Shareholders (A) any
plans and related trust documents, and all amendments thereto, (B) the most
recent Forms 5500 for the past three years and schedules thereto, (C) the most
recent financial statements and actuarial valuations for the past three years,
(D) the most recent Internal Revenue Service determination letter, (E) the most
recent summary plan descriptions (including letters or other documents updating
such descriptions) and (F) written descriptions of all non-written agreements
relating to the Employee Benefit Plans and Pension Plans.

19



--------------------------------------------------------------------------------



 



  (h)   There are no pending legal proceedings which have been asserted or
instituted against any of the Employee Benefit Plans or Pension Plans, the
assets of any such plans or the Company, or the plan administrator or any
fiduciary of the Employee Benefit Plans or Pension Plans with respect to the
operation of such plans (other than routine, uncontested benefit claims), and
there are no facts or circumstances which could form the basis for any such
legal proceeding.     (i)   Each of the Employee Benefit Plans and Pension Plans
has been maintained, in all material respects, in accordance with its terms and
all provisions of applicable Law. All amendments and actions required to bring
each of the Employee Benefit Plans and Pension Plans into conformity in all
material respects with all of the applicable provisions of ERISA and other
applicable Laws have been made or taken except to the extent that such
amendments or actions are not required by law to be made or taken until a date
after the Closing Date and are disclosed on Schedule 4.15(i).     (j)   The
Company and any ERISA Affiliate which maintains a “benefits plan” within the
meaning of Section 5000(b)(1) of ERISA, have complied with the notice and
continuation requirements of Section 4980B of the Code or Part 6 of Title I of
ERISA and the applicable regulations thereunder.     (k)   Neither the Company,
any ERISA Affiliate or any organization to which any is a successor or parent
corporation, has divested any business or entity maintaining or sponsoring a
defined benefit pension plan having unfunded benefit liabilities (within the
meaning of Section 4001(a)(18) of ERISA) or transferred any such plan to any
person other than the Company or any ERISA Affiliate during the five-year period
ending on the Closing Date.     (l)   The Company is not a “party in interest”
or “disqualified person” with respect to the Employee Benefit Plans or Pension
Plans has engaged in a “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA.     (m)   Neither the
Purchaser nor any ERISA Affiliate has terminated any Employee Benefit Plan or
Pension Plan subject to Title IV of ERISA, or incurred any outstanding liability
under Section 4062 of ERISA to the Pension Benefit Guaranty Corporation or to a
trustee appointed under Section 4042 of ERISA.     (n)   Neither the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in any payment becoming due to any employee
of Company; (ii) increase any benefits otherwise payable under any Employee
Benefit Plan or Pension Plan; or (iii) result in the acceleration of the time of
payment or vesting of any such benefits.     (o)   No stock or other security
issued by Company forms or has formed a material part of the assets of any
Employee Benefit Plan or Pension Plan.

20



--------------------------------------------------------------------------------



 



4.16 Labor.

  (a)   The Company is not a party to any labor or collective bargaining
agreement and there are no labor or collective bargaining agreements which
pertain to employees of the Company.     (b)   No employees of the Company are
represented by any labor organization. No labor organization or group of
employees of the Company has made a pending demand for recognition, and there
are no representation proceedings or petitions seeking a representation
proceeding presently pending or, to the best knowledge of the Company,
threatened to be brought or filed, with the National Labor Relations Board or
other labor relations tribunal. There is no organizing activity involving the
Company pending or, to the best knowledge of the Company, threatened by any
labor organization or group of employees of the Company.     (c)   There are no
(i) strikes, work stoppages, slowdowns, lockouts or arbitrations or
(ii) material grievances or other labor disputes pending or, to the best
knowledge of any Company, threatened against or involving the Company. There are
no unfair labor practice charges, grievances or complaints pending or, to the
best knowledge of Company, threatened by or on behalf of any employee or group
of employees of the Company.

4.17 Litigation.
               There is no suit, action, proceeding, investigation, claim or
order pending or, to the knowledge of the Company, overtly threatened against
the Company (or to the knowledge of the Company, pending or threatened, against
any of the officers, directors or key employees of the Company with respect to
their business activities on behalf of the Company), or to which the Company is
otherwise a party, which, if adversely determined, would have a Material Adverse
Effect, before any court, or before any governmental department, commission,
board, agency, or instrumentality; nor to the knowledge of the Company is there
any reasonable basis for any such action, proceeding, or investigation. The
Company is not subject to any judgment, order or decree of any court or
governmental agency except to the extent the same are not reasonably likely to
have a Material Adverse Effect and the Company is not engaged in any legal
action to recover monies due it or for damages sustained by it.
4.18 Compliance with Laws; Permits. The Company is in compliance with all Laws
applicable to the Company or to the conduct of the business or operations of the
Company or the use of its properties (including any leased properties) and
assets, except for such non-compliances as would not, individually or in the
aggregate, have a Material Adverse Effect. The Company has all governmental
permits and approvals from state, federal or local authorities which are
required for the Company to operate its business, except for those the absence
of which would not, individually or in the aggregate, have a Material Adverse
Effect.
4.19 Environmental Matters. Except as set forth on Schedule 4.19 hereto:

  (a)   the operations of the Company are in compliance with all applicable
Environmental Laws and all Environmental Permits;     (b)   the Company has
obtained all permits required under all applicable Environmental

21



--------------------------------------------------------------------------------



 



      Laws necessary to operate its business;     (c)   the Company is not the
subject of any outstanding written order or Contract with any Governmental or
Regulatory Authority or Person respecting (i) Environmental Laws, (ii) Remedial
Action, (iii) any release or threatened release of a Hazardous Material or
(iv) any Hazardous Activity;     (d)   the Company has not received any written
communication alleging that the Company may be in violation of any Environmental
Law, or any Environmental Permit, or may have any liability under any
Environmental Law;     (e)   the Company has no current contingent liability in
connection with any Hazardous Activity or release of any Hazardous Materials
into the indoor or outdoor environment (whether on-site or off-site);     (f)  
to the Company’s knowledge, there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of the
Company pending or threatened which could lead to the imposition of any
liability pursuant to Environmental Law;     (g)   there is not located at any
of the properties of the Company any (i) underground storage tanks,
(ii) asbestos-containing material or (iii) equipment containing polychlorinated
biphenyls; and     (h)   the Company has provided to the Shareholders all
environmentally related audits, studies, reports, analyses, and results of
investigations that have been performed with respect to the currently or
previously owned, leased or operated properties of the Company.

4.20 Insurance. Schedule 4.20 sets forth a complete and accurate list of all
policies of insurance of any kind or nature covering the Company or any of its
employees, properties or assets, including, without limitation, policies of
life, disability, fire, theft, workers compensation, employee fidelity and other
casualty and liability insurance. All such policies are in full force and
effect, and, to the Company’s knowledge, the Company is not in default of any
provision thereof, except for such defaults as would not, individually or in the
aggregate, have a Material Adverse Effect.
4.21 Inventories; Receivables; Payables.

  (a)   The inventories of the Company are in good and marketable condition, and
are saleable in the ordinary course of business. Adequate reserves have been
reflected in the Balance Sheet for obsolete or otherwise unusable inventory,
which reserves were calculated in a manner consistent with past practice and in
accordance with GAAP consistently applied.     (b)   All accounts receivable of
the Company have arisen from bona fide transactions in the ordinary course of
business consistent with past practice. All accounts receivable of the Company
reflected on the Balance Sheet are good and collectible at the aggregate
recorded amounts thereof, net of any applicable reserve for returns or doubtful
accounts reflected thereon, which reserves are adequate and were calculated

22



--------------------------------------------------------------------------------



 



      in a manner consistent with past practice and in accordance with GAAP
consistently applied. All accounts receivable arising after the Balance Sheet
Date are good and collectible at the aggregate recorded amounts thereof, net of
any applicable reserve for returns or doubtful accounts, which reserves are
adequate and were calculated in a manner consistent with past practice and in
accordance with GAAP consistently applied.     (c)   All accounts payable of the
Company reflected in the Balance Sheet or arising after the date thereof are the
result of bona fide transactions in the ordinary course of business and have
been paid or are not yet due and payable.

4.22 Related Party Transactions. Except as set forth on Schedule 4.22, neither
the Company nor any Affiliates of Company has borrowed any moneys from or has
outstanding any indebtedness or other similar obligations to the Company. Except
as set forth in Schedule 4.22, neither the Company, any Affiliate of the Company
nor any officer or employee of any of them (i) owns any direct or indirect
interest of any kind in, or controls or is a director, officer, employee or
partner of, or consultant to, or lender to or borrower from or has the right to
participate in the profits of, any Person which is (A) a competitor, supplier,
customer, landlord, tenant, creditor or debtor of the Company, (B) engaged in a
business related to the business of the Company, or (C) a participant in any
transaction to which the Company is a party or (ii) is a party to any Contract
with the Company.
4.23 No Misrepresentation. No representation or warranty of Company contained in
this Agreement or in any schedule hereto or in any certificate or other
instrument furnished by the Company to Shareholders pursuant to the terms
hereof, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.
4.24 Financial Advisors. Except as set forth on Schedule 4.24, no Person has
acted, directly or indirectly, as a broker or finder for the Company in
connection with the transactions contemplated by this Agreement and no Person is
entitled to any fee or commission or like payment in respect thereof.
4.25 Guarantees. Schedule 4.25 hereto is a complete and accurate list and
summary description of all written guarantees currently in effect heretofore
issued by the Company to any bank or other lender in connection with any credit
facilities extended by such creditors to the Company in connection with any
other contracts or agreements (collectively, the “Guarantees”), including the
name of such creditor and the amount of the indebtedness, together with any
interest and fees currently owing and expected to be outstanding as of the
Closing.
4.26 Patriot Act. The Company certifies that it has not been designated, and is
not owned or controlled, by a “suspected terrorist” as defined in Executive
Order 13224. The Company hereby acknowledges that the Shareholders seek to
comply with all applicable Laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and agrees that: (i) none of the cash or property owned by the Company
has been or shall be derived from, or related to, any activity that is deemed
criminal under United States law; and (ii) no contribution or payment by the
Company has, and this Agreement will not, cause the Company to be in violation
of the United States Bank Secrecy

23



--------------------------------------------------------------------------------



 



Act, the United States International Money Laundering Control Act of 1986 or the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001.
4.27 Trading Status. The Company’s common stock is traded on the OTC Bulletin
Board, under the trading symbol “OWED.” The Company has at least two market
makers. As of the Closing, Company’s Common Stock will be listed for trading on
the OTCBB with at least two market makers.
4.28 Reporting Status. The Company is a reporting issuer under Section 15(d) of
the Securities Exchange Act of 1934 (the “‘34 Act”). The Company is now, and as
of the Closing will be, current in its filings and will have filed all of the
filings required to have been made in the previous twelve months.
4.29 Investment Intention. The Company is acquiring the Acquisition Shares for
its own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities Act of
1933, as amended (the “Securities Act”) thereof. The Company understands that
the Acquisition Shares have not been registered under the Securities Act and
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.
4.30 Shares. The Shares issuable pursuant to the Purchase Price, when issued,
will be duly authorized and validly issued, fully paid and non-assessable, will
be delivered hereunder free and clear of any Liens, except that such Shares will
be “restricted securities”, as such term is defined in the rules and regulations
of the SEC promulgated under the Securities Act, and will be subject to
restrictions on transfers pursuant to such rules and regulations.
ARTICLE 5.
COVENANTS
5.1 Access to Information.
               The Shareholders agree that, prior to the Closing Date, the
Company shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of CornerWorld
and its Subsidiaries and such examination of the books, records and financial
condition of CornerWorld and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records. Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Shareholders shall cooperate, and shall cause
CornerWorld and its Subsidiaries to cooperate, fully therein. No investigation
by the Company prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Shareholders contained in this Agreement or the Shareholder Documents. In order
that the Company may have full opportunity to make such physical, business,
accounting and legal review, examination or investigation as it may reasonably
request of the affairs of CornerWorld and its Subsidiaries, the Sharheolders
shall cause the officers, employees, consultants, agents, accountants, attorneys
and other representatives of CornerWorld and its Subsidiaries to cooperate fully
with such representatives in connection with such review and examination.

24



--------------------------------------------------------------------------------



 



5.2 Conduct of the Business Pending the Closing.

  (a)   Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Company, CornerWorld shall:

  (i)   conduct the businesses of CornerWorld only in the ordinary course
consistent with past practice;     (ii)   use its best efforts to (A) preserve
its present business operations, organization (including, without limitation,
management and the sales force) and goodwill of CornerWorld and (B) preserve its
present relationship with Persons having business dealings with CornerWorld;    
(iii)   maintain (A) all of the assets and properties of CornerWorld in their
current condition, ordinary wear and tear excepted and (B) insurance upon all of
the properties and assets of CornerWorld in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;     (iv)  
(A) maintain the books, accounts and records of CornerWorld in the ordinary
course of business consistent with past practices, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of
CornerWorld; and     (v)   comply in all material respects with applicable laws,
including, without limitation, Environmental Laws; or

  (b)   Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of CornerWorld, the Company shall not:

  (i)   declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of the Company or repurchase, redeem or otherwise
acquire any outstanding shares of the capital stock or other securities of, or
other ownership interests in, the Company;     (ii)   transfer, issue, sell or
dispose of any shares of capital stock or other securities of the Company or
grant options, warrants, calls or other rights to purchase or otherwise acquire
shares of the capital stock or other securities of the Company, except as
otherwise required pursuant to this Agreement;     (iii)   effect any
recapitalization, reclassification, stock split or like change in the
capitalization of the Company, except as otherwise required pursuant to this
Agreement;     (iv)   amend the certificate of incorporation or by-laws of the
Company, except as otherwise required pursuant to this Agreement;     (v)  
(A) materially increase the annual level of compensation of any employee of the
Company, (B) increase the annual level of compensation payable or to become
payable by the Company to any of its executive officers, (C) grant any unusual
or extraordinary bonus, benefit or other direct or indirect compensation to any
employee,

25



--------------------------------------------------------------------------------



 



      director or consultant, (D) increase the coverage or benefits available
under any (or create any new) severance pay, termination pay, vacation pay,
company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which the Company is a party
or involving a director, officer or employee of the Company in his or her
capacity as a director, officer or employee of the Company;     (vi)   subject
to any Lien (except for leases that do not materially impair the use of the
property subject thereto in their respective businesses as presently conducted),
any of the properties or assets (whether tangible or intangible) of the Company;
    (vii)   acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of the material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice) of the Company except, with respect to the items listed on
Schedule 5.2(b)(vii) hereto, as previously consented to by CornerWorld;    
(viii)   cancel or compromise any debt or claim or waive or release any material
right of the Company except in the ordinary course of business;     (ix)   enter
into any commitment for capital expenditures of the Company in excess of $25,000
for any individual commitment and $100,000 for all commitments in the aggregate;
    (x)   enter into, modify or terminate any labor or collective bargaining
agreement of the Company or, through negotiation or otherwise, make any
commitment or incur any liability to any labor organization with respect to the
Company;     (xi)   permit the Company to enter into any transaction or to make
or enter into any Contract which by reason of its size or otherwise is not in
the ordinary course of business consistent with past practice;     (xii)  
permit the Company to enter into or agree to enter into any merger or
consolidation with, any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to, or
otherwise acquire the securities of any other Person;     (xiii)   except for
transfers of cash pursuant to normal cash management practices, permit the
Company to make any investments in or loans to, or pay any fees or expenses to,
or enter into or modify any Contract with, any Shareholder or any Affiliate of
any Shareholder; or     (xiv)   agree to do anything prohibited by this
Section 6.2 or anything which would make any of the representations and
warranties of the Shareholders in this Agreement or the Shareholder Documents
untrue or incorrect in any material respect as of any time through and including
the Effective Time; or

26



--------------------------------------------------------------------------------



 



  (xv)   issue any other securities, or dilute the interests of any of the
shareholders of the Company at any time prior to the payment, in full, of the
Purchase Price

5.3 Consents. The Shareholders shall use their best efforts, and CornerWorld
shall cooperate with the Shareholders, to obtain at the earliest practicable
date all consents and approvals required to consummate the transactions
contemplated by this Agreement, including, without limitation, the consents and
approvals referred to in Section 3.5(b) hereof; provided, however, that neither
the Shareholders nor CornerWorld shall be obligated to pay any consideration
therefor to any third party from whom consent or approval is requested.
5.4 Other Actions. Each of the Shareholders and CornerWorld shall use its best
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
5.5 No Solicitation. The Sharheolders will not, and will not cause or permit
CornerWorld or any of CornerWorld directors, officers, employees,
representatives or agents (collectively, the “Representatives”) to, directly or
indirectly, (i) discuss, negotiate, undertake, authorize, recommend, propose or
enter into, either as the proposed surviving, merged, acquiring or acquired
corporation, any transaction involving a merger, consolidation, business
combination, purchase or disposition of any amount of the assets or capital
stock or other equity interest in CornerWorld or any of its Subsidiaries other
than the transactions contemplated by this Agreement (an “Acquisition
Transaction”), (ii) facilitate, encourage, solicit or initiate discussions,
negotiations or submissions of proposals or offers in respect of an Acquisition
Transaction, (iii) furnish or cause to be furnished, to any Person, any
information concerning the business, operations, properties or assets of
CornerWorld or any of its Subsidiaries in connection with an Acquisition
Transaction, or (iv) otherwise cooperate in any way with, or assist or
participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing. The Shareholders will inform the
Company in writing immediately following the receipt by any Shareholder,
CornerWorld or any Representative of any proposal or inquiry in respect of any
Acquisition Transaction.
5.6 Publicity. None of the Shareholders nor the Company shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of the Company, disclosure is otherwise required by
applicable Law or by the applicable rules of any stock exchange on which the
Company lists securities, provided that, to the extent required by applicable
law, the party intending to make such release shall use its best efforts
consistent with such applicable law to consult with the other party with respect
to the text thereof.
ARTICLE 6.
CONDITIONS TO CLOSING
6.1 Conditions Precedent to Obligations of the Company.
               The obligation of the Company to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by the Company in whole or in part to the extent permitted by applicable
law):

27



--------------------------------------------------------------------------------



 



  (a)   all representations and warranties of the Shareholders contained herein
shall be true and correct as of the date hereof and as of the Closing Date;    
(b)   all representations and warranties of the Shareholders contained herein
qualified as to materiality shall be true and correct, and the representations
and warranties of the Shareholders contained herein not qualified as to
materiality shall be true and correct in all material respects, at and as of the
Closing Date with the same effect as though those representations and warranties
had been made again at and as of that time;     (c)   the Shareholders shall
have performed and complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by them on
or prior to the Closing Date;     (d)   there shall not have been or occurred
any material adverse change in the business or operations of CornerWorld;    
(e)   the Shareholders shall have obtained all consents and waivers referred to
in Section 3.5(b) hereof, in a form reasonably satisfactory to the Company, with
respect to the transactions contemplated by this Agreement and the Shareholder
Documents; and     (f)   no legal proceedings shall have been instituted or
threatened or claim or demand made against the Shareholders, CornerWorld or any
of its Subsidiaries seeking to restrain or prohibit or to obtain substantial
damages with respect to the consummation of the transactions contemplated
hereby, and there shall not be in effect any Order by a Governmental or
Regulatory Authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.

6.2 Conditions Precedent to Obligations of the Shareholders.
               The obligations of the Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions (any or all
of which may be waived by the Shareholders in whole or in part to the extent
permitted by applicable law):

  (a)   all representations and warranties of Company contained herein shall be
true and correct as of the date hereof and as of the Closing Date;     (b)   all
representations and warranties of the Company contained herein qualified as to
materiality shall be true and correct, and all representations and warranties of
the Company contained herein not qualified as to materiality shall be true and
correct in all material respects, at and as of the Closing Date with the same
effect as though those representations and warranties had been made again at and
as of that date;     (c)   the Company shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by Company on or prior to the Closing Date;    
(d)   the Company shall represent and warrant that it has no outstanding debts
or liabilities other than those disclosed in the Company’s filings with the
Securities and Exchange

28



--------------------------------------------------------------------------------



 



      Commission;

  (e)   the Company shall represent and warrant that it has filed all federal,
state and local income tax returns and paid any and all outstanding taxes;    
(f)   the Shareholders shall have been furnished with certificates (dated the
Closing Date and in form and substance reasonably satisfactory to the Sellers)
executed by the Chief Executive Officer and Chief Financial Officer of the
Company certifying as to the fulfillment of the conditions specified in
Sections 6.2(a), 6.2(b) and 6.2(c) hereof;     (g)   the Shareholders shall have
been furnished by the Company with Certificates of Good Standing in the
Company’s state of incorporation;     (h)   pursuant to Section 4.27 of this
Agreement, the Company shall furnish the Shareholders with evidence that the
Company is clear for trading on the OTCBB with at least two (2) market makers
and a valid trading symbol;     (i)   the Company shall furnish the Shareholders
with confirmation that there are no outstanding SEC or other regulatory comments
or investigations concerning the Company;     (j)   the Company shall fully and
effectively complete the Recapitalization, as further described in Section 2.2
of this Agreement;     (k)   the Company shall increase its authorized shares of
common stock from 75,000,000 shares to 260,000,000 shares and create 10,000,000
shares of “blank check” preferred stock, and file a certificate of amendment
with the Nevada Secretary of State to effect such actions;     (l)   the Company
shall cause its shareholders to deliver 62,700,000 restricted and 7,296,000 free
trading shares, together with duly executed stock powers, to the Escrow Agent
along with a letter of indemnity by Dynasty;     (m)   all officers and members
of the Board of Directors of the Company, but one, shall have provided an
undated resignation and shall have appointed Scott Beck as Chairman of the Board
and Kelly Larabee Morlan as a Director of the Company;     (n)   The name of the
corporation shall be changed from Olympic Wedding to “CornerWorld Corporation”;
    (o)   there shall not be in effect any Order by a Governmental or Regulatory
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;     (p)  
the Shareholders shall have obtained all consents and waivers referred to in
Section 4.6(b) hereof, in a form reasonably satisfactory to the Company, with
respect to the transactions contemplated by this Agreement and the Shareholder
Documents;

29



--------------------------------------------------------------------------------



 



6.3 Corporate Actions by the Company Pending the Closing.
               Pending the Closing and the payment of the Purchase Price, the
unanimous consent of directors of the Company shall be required for all material
corporate actions of the Company (it being understood and agreed upon that
CornerWorld shall continue to operate on its own and shall not be subject to any
conditions on taking of corporate actions by the Company or its Board). Further,
the remaining Company director shall have veto power over any Director’s
Resolutions which contravene the actions contemplated by this Agreement.
Finally, the director resignations from the Company shall be held in escrow,
with the appropriate resignations being effective upon completion or termination
of the transaction.
ARTICLE 7.
TERMINATION
7.1 Delivery of the Purchase Price. In the event the Closing does not occur
within sixty (60) days of the execution of this Agreement, or extended for an
additional ninety (90) day period as provided in Section 2.3 of this Agreement,
either party may cancel this Agreement, provided that the delay in Closing shall
not be due to the actions or inactions of the party seeking such cancellation.
ARTICLE 8.
DOCUMENTS TO BE DELIVERED
8.1 Documents to be Delivered by the Sellers.
          At the Closing, the Shareholders shall deliver, or cause to be
delivered, to the Company the following:

  (a)   The Acquisition Shares;     (b)   copies of all consents and waivers
referred to in Section 6.1(e) hereof;     (c)   certificates of good standing
with respect to CornerWorld issued by the Secretary of the State of Delaware;
and     (d)   such other documents as required by Article 6 herein or as the
Company shall reasonably request.

8.2 Documents to be Delivered by the Company.
          At the Closing, the Company shall deliver to the Shareholders the
following:

  (a)   The Shares;     (b)   the certificates referred to in Section 6.2(d)
hereof;     (c)   copies of all consents and waivers referred to in
Section 6.1(e) hereof;

30



--------------------------------------------------------------------------------



 



  (d)   certificates of good standing with respect to the Company issued by the
Secretary of the State of Nevada and for each state in which the Company is
qualified to do business as a foreign corporation;     (e)   Undated
resignations of all officers and members of the Board of Directors of the
Company, but one;     (f)   resolution of the Board of Directors appointing
Scott Beck as Chairman of the Board of Directors of the Company of the Company
and Kelly Larabee Morlan as a Director of the Company; and     (g)   evidence
that the 62,700,000 restricted and 7,296,000 free trading shares that were held
by the Company’s shareholders have been delivered together with duly executed
stock powers, to the Escrow Agent along with a letter of indemnity by Dynasty;  
  (h)   such other documents as required by Article 6 herein or as the
Shareholders shall reasonably request.

ARTICLE 9.
INDEMNIFICATION
9.1 Indemnification.

  (a)   Subject to Section 9.2 hereof, the Shareholders hereby agree to jointly
and severally indemnify and hold the Company and its respective directors,
officers, employees, Affiliates, agents, successors and assigns (collectively,
the “Company Indemnified Parties”) harmless from and against:

  (i)   any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the failure of any
representation or warranty of the Shareholders set forth in Article 3 hereof, or
any representation or warranty contained in any certificate delivered by or on
behalf of the Shareholders pursuant to this Agreement, to be true and correct in
all respects as of the date made;

  (ii)   any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of the Shareholders under this
Agreement;     (iii)   any and all Expenses incident to the foregoing.

  (b)   Subject to Section 9.2, the Company hereby agrees to indemnify and hold
the Shareholders and their respective Affiliates, agents, successors and assigns
(collectively, the “Shareholder Indemnified Parties”) harmless from and against:

  (i)   any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the failure of any
representation or warranty of the Company set forth in Section 4 hereof, or any
representation or warranty contained in any certificate delivered by or on
behalf of the Company pursuant to this Agreement, to be true and correct as of
the date made;

31



--------------------------------------------------------------------------------



 



  (ii)   any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of the Company under this Agreement; and
    (iii)   any and all Expenses incident to the foregoing.

9.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
               An Indemnifying Party shall not have any liability under
Section 9.1(a)(ii) or Section 9.1(b) hereof unless the aggregate amount of
Losses and Expenses to the indemnified parties finally determined to arise
thereunder based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct, other than the
representations and warranties set forth in Sections 3.6 and 3.8 hereof, exceeds
$5,000 (the “Basket”) and, in such event, the Indemnifying Party shall be
required to pay the entire amount of such Losses and Expenses.
9.3 Indemnification Procedures.

  (a)   In the event that any legal proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 9.1 hereof (regardless of the Basket
referred to above), the Indemnified Party shall reasonably and promptly cause
written notice of the assertion of any Claim of which it has knowledge which is
covered by this indemnity to be forwarded to the Indemnifying Party. The
Indemnifying Party shall have the right, at its sole option and expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the Indemnified Party, and to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder.
If the Indemnifying Party elects to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the Indemnified Party of its intent to do so. If the
Indemnifying Party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the Indemnified Party of its election as herein provided or
contests its obligation to indemnify the Indemnified Party for such Losses under
this Agreement, the Indemnified Party may defend against, negotiate, settle or
otherwise deal with such Claim. If the Indemnified Party defends any Claim, then
the Indemnifying Party shall reimburse the Indemnified Party for the Expenses of
defending such Claim upon submission of periodic bills. If the Indemnifying
Party shall assume the defense of any Claim, the Indemnified Party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such Indemnified Party shall be entitled to participate in any
such defense with separate counsel at the expense of the Indemnifying Party if,
(i) so requested by the Indemnifying Party to participate or (ii) in the
reasonable opinion of counsel to the Indemnified Party, a conflict or potential
conflict exists between the Indemnified Party and the Indemnifying Party that
would make such separate representation advisable; and provided, further, that
the Indemnifying Party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.

32



--------------------------------------------------------------------------------



 



  (b)   After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by the Indemnifying Party pursuant to this Agreement with respect to
such matter and the Indemnifying Party shall be required to pay all of the sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within 10 business days after the date of such notice.     (c)  
The failure of the Indemnified Party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the Indemnifying Party’s
obligations with respect thereto except to the extent that the Indemnifying
Party can demonstrate actual loss and prejudice as a result of such failure.

ARTICLE 10.
POST-CLOSING MATTERS
10.1 Forthwith after the Closing, the Company, CornerWorld and the Shareholders
agree to use all their best efforts to:

  (a)   issue a news release reporting the Closing;     (b)   file a Form 8-K
with the Securities and Exchange Commission disclosing the terms of this
Agreement with audited financial statements of Company as well as any required
pro forma financial information or other information of Company as required by
the rules and regulations of the Securities and Exchange Commission;     (c)  
file with the Securities and Exchange Commission a report on Form 14f disclosing
the change in control of Company and, 10 days after such filing, date the
resolutions appointing to the board of directors of the Company Scott Beck and
Kelly Larabee Morlan, and forthwith date and accept the resignations of Brian
Pierson as director of the Company, Patrick Wallace as director, Secretary and
Treasurer of the Company.     (d)   Immediately upon full-execution of this
Agreement, the Company shall adopt a Stock Option Plan for the purpose of
retaining and compensating its officers, directors, employees and consultants,
which shall consist of up to 4,000,000 shares of common stock that may be issued
from time to time pursuant to options or otherwise.

ARTICLE 10(A)
FURTHER AGREEMENTS
(10A.1) The holders 1,004,000 free trading shares of the Company, being
delivered as contemplated by Section 2.2 herein, agree to restrict the resale of
such shares for a period of six (6) months following the payment of the Purchase
Price. Such persons further agree to only sell such shares in limited amounts
for the one (1) year period following the initial six (6) month

33



--------------------------------------------------------------------------------



 



restricted sale period such that their sales are not to exceed twenty five
percent (25%) of such shares in every three (3) month period, although the
Company may waive any such restrictions.
(10A.2) In order to assure compliance with these agreed upon contractual
restrictions, an appropriate restrictive legend reflecting such agreement shall
be placed upon the certificates representing such shares. Notwithstanding the
foregoing, CornerWorld may, in its sole discretion, at any time following
payment of the Purchase Price, agree to waive the foregoing restrictions on
resale of the 700,000 shares.
(10A.3) Any options or shares that may be issued under such Stock Option Plan
pursuant to Section 10.1(d) herein shall be subject, at minimum, to the same
restrictions on resale as the 700,000 shares of the Company that are set forth
above.
ARTICLE 11.
GENERAL PROVISIONS
11.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
If to the Company to:
Brent Sheppard
1453 Johnston Road, #71510
White Rock, British Columbia, Canada, V4B 5J5
Fax: (604) 536-8972
with a copies to:
J.R. Gaetz
Presidents Corporate Group
302-850 West Hastings Street
Vancouver, BC V6C 1E1 Canada
Tel: (604) 682-2556
Fax: (604) 801-6811
If to CornerWorld or Shareholders to:
Scott Beck
CornerWorld, Inc.
12222 Merit Drive Suite 170
Dallas, Texas 75251
Facsimile:

34



--------------------------------------------------------------------------------



 



with a copy to:
Richard A. Friedman, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Phone: (212) 930-9700
Facsimile: (212) 930-9725
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by mail in the manner described above to the address
as provided in this Section, be deemed given upon receipt, and (iii) if
delivered by courier to the address as provided for in this Section, be deemed
given on the earlier of the second Business Day following the date sent by such
courier or upon receipt. Any party from time to time may change its address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.
11.2 Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the respective parties.
11.3 Expenses. Except as otherwise provided in this Agreement, the Shareholders
and the Company shall each bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement,,document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby, it being understood that in no
event shall CornerWorld bear any of such costs and expenses.
11.4 Specific Performance. The Company acknowledges and agrees that the breach
of this Agreement would cause irreparable damage to CornerWorld and that
CornerWorld will not have an adequate remedy at law. Therefore, the obligations
of the Company under this Agreement, including, without limitation, the
Company’s obligation to sell the Shares to the Shareholders and its obligations
pursuant to the Escrow Agreement, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any party may have under this Agreement or
otherwise.
11.5 Further Assurances. The Shareholders and the Company each agrees to execute
and deliver such other documents or agreements and to take such other action as
may be reasonably necessary or desirable for the implementation of this
Agreement and the consummation of the transactions contemplated hereby.
11.6 Submission to Jurisdiction; Consent to Service of Process.

  (a)   The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or

35



--------------------------------------------------------------------------------



 



      any suit, action proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

  (b)   Each of the parties hereto hereby consents to process being served by
any party to this Agreement in any suit, action or proceeding by the mailing of
a copy thereof in accordance with the provisions of Section 11.1.

11.7 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
11.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
11.9 Headings. Section headings of this Agreement are for reference purposes
only and are to be given no effect in the construction or interpretation of this
Agreement.
11.10 Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
11.11 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement
except as provided below. No assignment of this Agreement or of any rights or
obligations hereunder may be made by either the Sellers or the Purchaser (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided, however, that the Purchaser may assign this Agreement and any
or all rights or obligations hereunder (including, without limitation, the
Purchaser’s rights to purchase the Shares and the Purchaser’s rights to seek
indemnification hereunder) to any Affiliate of the Purchaser. Upon any such
permitted assignment, the references in this Agreement to the Purchaser shall
also apply to any such assignee unless the context otherwise requires.

36



--------------------------------------------------------------------------------



 



11.12 Counterparts. This Agreement may be executed in counterparts, each of
which when executed by any party will be deemed to be an original and all of
which counterparts will together constitute one and the same Agreement. Delivery
of executed copies of this Agreement by telecopier will constitute proper
delivery, provided that originally executed counterparts are delivered to the
parties within a reasonable time thereafter.
[Remainder of page intentionally left blank.]

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

          CORNERWORLD CORPORATION
      By:   /s/ Brent Sheppard         Name:   Brent Sheppard        Title:  
President/ CEO, principal executive officer        CORNERWORLD, INC.
      By:   /s/ Scott Beck         Name:   Scott Beck        Title:   President 
   

SHAREHOLDER SIGNATURE PAGE FOLLOWS:

38



--------------------------------------------------------------------------------



 



SHAREHOLDERS

     
/s/ Scott Beck
  /s/ Jarrod Beck
 
   
Scott Beck (Separate Property)
  Jarrod Beck
 
   
/s/ Michelle Beck
  /s/ Joshua Emmett
 
   
Michelle Beck
  Joshua Emmett
 
   
/s/ David Gullett
  /s/ Billy Green
 
   
David Gullett
  Billy Green
 
   
/s/ Kelly Larabee Morlan
  /s/ Crystal Blue Consulting, Inc.
 
   
Kelly Larabee Morlan
  Crystal Blue Consulting, Inc.
 
   
/s/ Plantation Gove Ltd.
  /s/ Marvin H. Ribotsky
 
   
Plantation Gove Ltd.
  Marvin H. Ribotsky
 
   
/s/ Selvin Passen M.D.
  /s/ Martin B. & Alice Grossman
 
   
Selvin Passen M.D.
  Martin B. & Alice Grossman
 
   
/s/ Andrew W. Greenberg
   
 
   
Andrew W. Greenberg
   

39



--------------------------------------------------------------------------------



 



Exhibit A

              Restricted Shares           Shareholders
 
           
19,000,000
  Brent   Sheppard
32,300,000
  Brent   Sheppard
 5,700,000
  Brian   Pierson
 5,700,000
  Patrick   Wallace
 
           
62,700,000
           
 
           

          Free Trading Shares       Shareholders
 
       
307,230
  Jordan   Adams
204,820
  D   Barber
307,230
  Jammie   Blackwell
426,550
  Septembre   Blake
307,230
  Hector   Cervantes
426,550
  Barbara   Creasey
426,550
  Wayne E.   Crocker
204,820
  Dorothy May   Crocker
204,820
  Cecelia   Cross
426,550
  Judy   Danielsen
255,930
  Risa   Dionne
204,820
  Curtis   Dodd
255,930
  Don   Dykmans
426,550
  Michael   Hennig
426,550
  Pamela   Kelly
307,230
  Tanya   Krysko
204,820
  Yan   Li
426,550
  Stephen   McLauchlan
204,820
  Pam   McLauchlan
204,820
  Jocelyn   Palmer
255,930
  Salome   Rosner
204,820
  R.G.   Smith
307,230
  Tanis   Watson
204,820
  S.   Steel
426,550
  R.   Ceretzke
255,930
  Dora   Reimer
307,230
  Barry   Sookarookoff
204,820
  D.   Honeybourne
204,820
  A.   Freelend
255,930
  W.   MacLean
204,820
  Ken   Rempel
426,550
  D G   Blanchard
204,820
  Roxane   Carlisle
255,930
  Gail   Kilmer
307,230
  Sonya   Christopher
255,930
  Kathleen Mary   Sutton
204,820
  Chris   Burgher
426,550
  Melissa   Burgher
204,820
  Francesca   Littlejohn
120,080
  Samantha   Silver
 
       
11,400,000
       
 
         
74,100,000
       
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
No Undisclosed Liabilities
The Company confirms that it has no indebtedness, obligations or liabilities of
any kind (whether accrued, absolute, contingent or otherwise, and whether due or
to become due).

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
Capitalization.
The Company confirms that it is a public company listed on the OTC Bulletin
Board, and the authorized capital stock of the Company consists of: (i) Sixty
Two Million Seven Hundred Thousand (62,700,000) shares of restricted stock; and
(ii) Eleven Million Four Hundred Thousand (11,400,000) free trading shares. All
of the shares of the Company are duly authorized, validly issued, fully paid and
nonassessable. The attached list sets forth a true and complete list of the
holders of all outstanding shares of the Company as of the date of this
Agreement, and the holders of all outstanding options and warrants issued by the
Company, which shares, options and warrants are held by them in the amounts set
forth on this Schedule 4.3. Except as contemplated by this Agreement and except
as set forth on this Schedule 4.3, there are no options, warrants or other
rights, agreements, arrangements or commitments of any character relating to the
issued or unissued capital stock of the Company or obligating the Company to
issue or sell any shares of capital stock of or other equity interests in the
Company. There is no personal liability, and there are no preemptive rights with
regard to the capital stock of the Company, and no right-of-first refusal or
similar catch-up rights with regard to such capital stock. Except as set forth
on this Schedule 4.3 and except for the transactions contemplated by this
Agreement, there are no outstanding contractual obligations or other commitments
or arrangements of the Company to (A) repurchase, redeem or otherwise acquire
any shares of the Shares (or any interest therein) or (B) to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other entity, or (C) issue or distribute to any person any capital stock
of the Company, or (D) issue or distribute to holders of any of the capital
stock of the Company any evidences of indebtedness or assets of the Company. All
of the outstanding securities of the Company have been issued and sold by the
Company in full compliance in all material respects with applicable federal and
state securities laws.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4
Subsidiaries.
The Company confirms that it has no subsidiaries

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.9
Absence of Certain Developments.
The Company confirms, except as expressly contemplated by this Agreement or as
set forth on this Schedule 4.9, since the Balance Sheet Date:

  (i)   there has not been any material adverse change nor has there occurred
any event which is reasonably likely to result in a material adverse change;    
(ii)   there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property and assets of the Company
having a replacement cost of more than $25,000 for any single loss or $100,000
for all such losses;     (iii)   there has not been any declaration, setting
aside or payment of any dividend or other distribution in respect of any shares
of capital stock of the Company or any repurchase, redemption or other
acquisition by the Company of any outstanding shares of capital stock or other
securities of, or other ownership interest in, the Company;     (iv)   the
Company has not awarded or paid any bonuses to employees of the Company with
respect to the fiscal year ended December 31, 2006, except to the extent accrued
on the Balance Sheet or entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement) or agreed to
increase the compensation payable or to become payable by it to any of the
Company ‘s directors, officers, employees, agents or representatives or agreed
to increase the coverage or benefits available under any severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such directors, officers, employees, agents or
representatives (other than normal increases in the ordinary course of business
consistent with past practice and that in the aggregate have not resulted in a
material increase in the benefits or compensation expense of the Purchaser);    
(v)   there has not been any change by the Company in accounting or Tax
reporting principles, methods or policies;     (vi)   the Company has not
entered into any transaction or Contract or conducted its business other than in
the ordinary course consistent with past practice;     (vii)   the Company has
not made any loans, advances or capital contributions to, or investments in, any
Person or paid any fees or expenses to any Shareholder or any Affiliate of any
Shareholder;     (viii)   the Company has not mortgaged, pledged or subjected to
any Lien, any of its assets, or acquired any assets or sold, assigned,
transferred, conveyed, leased or otherwise disposed of any assets of the
Company, except for assets acquired or sold, assigned, transferred, conveyed,
leased or otherwise disposed of in the ordinary course of business consistent
with past practice;

 



--------------------------------------------------------------------------------



 



  (ix)   the Company has not discharged or satisfied any Lien, or paid any
obligation or liability (fixed or contingent), except in the ordinary course of
business consistent with past practice and which, in the aggregate, would not be
material to the Company;     (x)   the Company has not canceled or compromised
any debt or claim or amended, canceled, terminated, relinquished, waived or
released any Contract or right except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Company;     (xi)   the Company has not made or committed to make any
capital expenditures or capital additions or betterments in excess of $25,000
individually or $100,000 in the aggregate;     (xii)   the Company has not
instituted or settled any material legal proceeding; and     (xiii)   the
Company has not agreed to do anything set forth in this Section 4.9.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
Taxes
The Company confirms that, except as set forth on this Schedule 4.10, (A) all
Tax Returns required to be filed by or on behalf of the Company will be filed
prior to the Closing with the appropriate taxing authorities in all
jurisdictions in which such Tax Returns are required to be filed (after giving
effect to any valid extensions of time in which to make such filings), and all
such Tax Returns were true, complete and correct in all material respects;
(B) all Taxes payable by or on behalf of the Company or in respect of its
income, assets or operations have been fully and timely paid, and (C) the
Company has not executed or filed with the IRS or any other taxing authority any
agreement, waiver or other document or arrangement extending or having the
effect of extending the period for assessment or collection of Taxes (including,
but not limited to, any applicable statute of limitation), and no power of
attorney with respect to any Tax matter is currently in force.

  a.   The Company has complied in all material respects with all applicable
laws, rules and regulations relating to the payment and withholding of Taxes and
has duly and timely withheld from employee salaries, wages and other
compensation and has paid over to the appropriate taxing authorities all amounts
required to be so withheld and paid over for all periods under all applicable
laws.     b.   The Shareholders have received complete copies of (A) all
federal, state, local and foreign income or franchise Tax Returns of the Company
relating to the taxable periods since 2004 and (B) any audit report issued
within the last three years relating to Taxes due from or with respect to the
Company its income, assets or operations.     c.   All material types of Taxes
paid and material types of Tax Returns filed by or on behalf of the Company have
been paid and filed. Except as set forth on Schedule 4.10 and to the best of the
Company’s knowledge, no claim has been made by a taxing authority in a
jurisdiction where the Company does not file Tax Returns such that it is or may
be subject to taxation by that jurisdiction.     d.   Except as set forth on
Schedule 4.10, all deficiencies asserted or assessments made as a result of any
examinations by the IRS or any other taxing authority of the Tax Returns of or
covering or including the Company have been fully paid, and there are no other
audits or investigations by any taxing authority in progress, nor have the
Shareholders or the Company received any notice from any taxing authority that
it intends to conduct such an audit or investigation. No issue has been raised
by a federal, state, local or foreign taxing authority in any current or prior
examination which, by application of the same or similar principles, could
reasonably be expected to result in a proposed deficiency for any subsequent
taxable period.     e.   Except as set forth on Schedule 4.10, the Company has
not (A) filed a consent pursuant to Section 341(f) of the Code or agreed to have
Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as such term is defined in Section 341(f)(4) of the Code) owned by the Company,
(B) agreed to or is required to make any adjustments pursuant to Section 481(a)
of the Code or any similar provision of state, local or foreign law by reason of
a change in accounting method initiated by the Company or has any knowledge that
the Internal Revenue Service has proposed any such adjustment or change in
accounting method, or has any application pending

 



--------------------------------------------------------------------------------



 



      with any taxing authority requesting permission for any changes in
accounting methods that relate to the business or operations of the Company,
(C) executed or entered into a closing agreement pursuant to Section 7121 of the
Code or any predecessor provision thereof or any similar provision of state,
local or foreign law with respect to the Company, or (D) requested any extension
of time within which to file any Tax Return, which Tax Return has since not been
filed.     f.   No property owned by the Company is (i) property required to be
treated as being owned by another Person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986,
(ii) constitutes “tax-exempt use property” within the meaning of
Section 168(h)(1) of the Code or (iii) is “tax-exempt bond financed property”
within the meaning of Section 168(g) of the Code.     g.   The Company is not a
foreign person within the meaning of Section 1445 of the Code.     h.   The
Company is not a party to any tax sharing or similar agreement or arrangement
(whether or not written) pursuant to which it will have any obligation to make
any payments after the Closing.     i.   There is no contract, agreement, plan
or arrangement covering any person that, individually or collectively, could
give rise to the payment of any amount that would not be deductible by the
Company, its Affiliates or their respective affiliates by reason of Section 280G
of the Code, or would constitute compensation in excess of the limitation set
forth in Section 162(m) of the Code.     j.   The Company is not subject to any
private letter ruling of the IRS or comparable rulings of other taxing
authorities.     k.   Except as set forth on this Schedule 4.10, there are no
liens as a result of any unpaid Taxes upon any of the assets of the Company.    
l.   Except as set forth on this Schedule 4.10, the Company has no elections in
effect for federal income tax purposes under Sections 108, 168, 338, 441, 463,
472, 1017, 1033 or 4977 of the code.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.11
Real Property.
The Company does not own any real property nor does it maintain any interests in
real property.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.12
Personal Property.
The Company does not own any tangible personal property, nor does the Company
maintain any leases of personal property of whatever value.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.13
Intangible Property.
The Company does not maintain any patent, trademark, trade name, service mark or
copyright, nor does the Company maintain any license or other agreement relating
thereto.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
Material Contracts.
The Company is not currently bound by any of the following contracts (“Material
Contracts”): (i) Contracts with any of the Shareholders or any current officer
or director of the Company; (ii) Contracts with any labor union or association
representing any employee of the Company; (iii) Contracts pursuant to which any
party is required to purchase or sell a stated portion of its requirements or
output from or to another party; (iv) Contracts for the sale of any of the
assets of the Company other than in the ordinary course of business or for the
grant to any person of any preferential rights to purchase any of its assets;
(v) joint venture agreements; (vi) Material Contracts containing covenants of
the Company not to compete in any line of business or with any person in any
geographical area or covenants of any other person not to compete with the
Company in any line of business or in any geographical area; (vii) Contracts
relating to the acquisition by the Company of any operating business or the
capital stock of any other person; (viii) Contracts relating to the borrowing of
money; or (ix) any other Contracts, other than Real Property Leases, which
involve the expenditure of more than $100,000 in the aggregate or $25,000
annually or require performance by any party more than one year from the date
hereof.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
Employee Benefits.
Section 4.15(a):
The Company does not maintain any “employee benefit plans”, as defined in
Section 3(3) ERISA, and any other pension plans or employee benefit
arrangements, programs or payroll practices (including, without limitation,
severance pay, vacation pay, company awards, salary continuation for disability,
sick leave, retirement, deferred compensation, bonus or other incentive
compensation, stock purchase arrangements or policies, hospitalization, medical
insurance, life insurance and scholarship programs) maintained by the Company or
to which the Company contributes or is obligated to contribute thereunder with
respect to employees of the Company (“Employee Benefit Plans”) and (ii) all
“employee pension plans”, as defined in Section 3(2) of ERISA, maintained by the
Company or any trade or business (whether or not incorporated) which are under
control, or which are treated as a single employer, with Company as an ERISA
Affiliate or to which the Company or any ERISA Affiliate contributed or is
obligated to contribute thereunder (“Pension Plans”)
Section 4.15(b):
The Company does not maintain any Employee Benefit Plans and Pension Plans
intended to qualify under Section 401 of the Code.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
Environmental Matters.
All Company representations as set forth is Section 4.19 of this Share Exchange
Agreement are accurate and complete.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.20
Insurance.
The Company does not maintain policies of insurance of any kind or nature
covering the Company or any of its employees, properties or assets, including,
without limitation, policies of life, disability, fire, theft, workers
compensation, employee fidelity and other casualty and liability insurance.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.22
Related Party Transactions.
Neither the Company, any affiliate of the Company nor any officer or employee of
any of them (i) owns any direct or indirect interest of any kind in, or controls
or is a director, officer, employee or partner of, or consultant to, or lender
to or borrower from or has the right to participate in the profits of, any
person which is (A) a competitor, supplier, customer, landlord, tenant, creditor
or debtor of the Company, (B) engaged in a business related to the business of
the Company, or (C) a participant in any transaction to which the Company is a
party or (ii) is a party to any Contract with the Company.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.22
Financial Advisors.
No Person, as defined in this Share Exchange Agreement has acted, directly or
indirectly, as a broker or finder for the Company in connection with the
transactions contemplated by this Share Exchange Agreement and no Person is
entitled to any fee or commission or like payment in respect thereof.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.25
Financial Advisors.
The Company has not entered into and does not maintain any written guarantees
currently in effect heretofore issued by the Company to any bank or other lender
in connection with any credit facilities extended by such creditors to the
Company in connection with any other contracts or agreements, including the name
of such creditor and the amount of the indebtedness, together with any interest
and fees currently owing and expected to be outstanding as of the Closing

 